COURT OF APPEALS
SECOND DISTRICT OF TEXAS
FORT WORTH
                                         NO. 2-03-450-CR
                                         
 
SHAUN GREGORY LLANO                                                       APPELLANT
 
V.
THE STATE OF TEXAS                                                                  STATE
----------
FROM THE 362ND DISTRICT COURT OF DENTON COUNTY
----------
MEMORANDUM OPINION
 AND JUDGMENT
----------
        We have considered appellant's “Motion To Withdraw Notice Of Appeal.”  
The motion complies with rule 42.2(a) of the rules of appellate procedure. Tex. 
R. App. P. 42.2(a).  No decision of this court having been delivered before we 
received this motion, we grant the motion and dismiss the appeal. See id.; Tex. 
R. App. P. 43.2(f).
 
                                                                  PER CURIAM
PANEL D:   DAUPHINOT, HOLMAN, and GARDNER, JJ.
DO NOT PUBLISH
Tex. R. App. P. 47.2(b)
 
DELIVERED: December 18, 2003